           Case 7:21-mj-08206-UA Document 4 Filed 08/25/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York


                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   August 25, 2021

The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Toby Murchison, 21 Mag. 8206

Dear Judge Davison:

       The Government writes to respectfully request that the Court unseal the above-referenced
Complaint, 21 Mag. 8206, and related arrest warrant for Defendant Toby Murchison, as I have
been advised that the Defendant has been arrested.


   So ordered 8/25/21                              Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney


                                           By:
                                                   Stephanie Simon
                                                   Assistant United States Attorney
                                                   Tel: (914) 993-1920

SO ORDERED:



_____________________________________
HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
